IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                       :                              NO. 132
                             :
AMENDMENTS OF THE            :                              DISCIPLINARY RULES
PENNSYLVANIA RULES OF        :
PROFESSIONAL CONDUCT AND THE :                              DOCKET
PENNSYLVANIA RULES OF        :
DISCIPLINARY ENFORCEMENT     :


                                                ORDER

PER CURIAM

       AND NOW, this 30th day of December, 2014, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal to amend the
Pennsylvania Rules of Professional Conduct and the Pennsylvania Rules of Disciplinary
Enforcement having been published for public comment in the Pennsylvania Bulletin, 44
Pa.B. 6070 (September 27, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1.7, 1.8, 1.15, and 5.7 are amended in the attached form and
new Rule 5.8 is adopted (Annex A) and Rules 208, 213, 215, 217, 218, 219 and 221 of
the Pennsylvania Rules of Disciplinary Enforcement are amended in the attached form
(Annex B).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 60 days and shall govern all matters thereafter commenced and,
insofar as just and practicable, matters then pending.

       The amendments to Rule 217(c) and (d) and the Note after Rule 217(d)(3) shall
apply to persons who are formerly admitted attorneys on the effective date of this Order
and to persons becoming formerly admitted attorneys on or after the effective date of
this Order.

      The amendments to Rule 219(d) relating to annual registration of attorneys shall
be applicable beginning with the 2015-2016 assessment year.

Note:   Material to be added is bolded and underlined.
        Material to be deleted is bolded and in brackets.